Citation Nr: 1708203	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  16-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 2, 2012 for the assignment of a 100 percent disability rating for depressive disorder NOS.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record shows that it was first factually ascertainable that the Veteran experienced total occupational and social impairment due to symptoms including neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living after October 2, 2012, the date the Veteran's claim for an increased rating for his psychiatric disorder was received by VA. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 2, 2012 for a 100 percent rating for service-connected depressive disorder NOS have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1-4.7, 4.130 Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date earlier than October 2, 2012 for a 100 percent rating for his service-connected depressive disorder NOS.  In an August 2011 rating decision, service connection for depressive disorder NOS was granted with a 30 percent rating effective November 19, 2009.  The Veteran did not appeal the 30 percent rating assigned, and no new evidence was received in connection with that claim within the one year appeal period.  Thus, the August 2011 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1103 (2016).  Thereafter, the first written communication received by the VA in which the Veteran indicated an intent to apply for an increased rating for his psychiatric disability was the claim received by VA on October 2, 2012.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009)(stating that the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing).  

On October 2, 2012, VA received the Veteran's claim seeking an increased rating for his service-connected disabilities and seeking a total disability rating based on individual unemployability (TDIU).  The Veteran was provided with a VA psychiatric examination in December 2012, and the examination report showed an increase or worsening in the Veteran's psychiatric symptoms.  In an October 2013 rating decision, the RO granted a 100 percent rating for depressive disorder NOS effective October 2, 2012, the date the Veteran's increased rating claim was received by VA.    

Analysis

The Board finds that an effective date earlier than October 2, 2012 is not warranted.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).

In this case, the Board finds that it is first factually ascertainable in the record that the criteria for the assignment of a 100 percent rating for depressive disorder NOS had been met on December 4, 2012, the date of the VA examination first showing that he was totally occupationally and socially impaired as a result of his service-connected psychiatric disability.  The Veteran's depressive disorder NOS is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

In this case, the first evidence showing that the Veteran's disability picture more nearly approximated the criteria for a 100 percent rating for his psychiatric disorder is the December 4, 2012 VA examination.  During this examination, the Veteran reported being severely depressed every day since he was told that he had Hepatitis C in 2007, and that he experienced sleep difficulties both as a result of his physical disabilities and because of nightmares about combat themes (although he indicated he was not in combat) and dying from hepatitis C.  He stated that he would wake up from his nightmares frightened and sweating.  He also reported lack of interest for significant or pleasurable activities for the same amount of time and experiencing crying spells two to three times a month for the prior year or two. The December 2012 VA examiner noted that the Veteran's symptoms included depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner found that the Veteran's symptoms prevented him from returning to his former work in construction in part because he lacks the motivation to do so, and further noted that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  As the Veteran exhibited severe symptoms including an intermittent inability to perform activities of daily living and intermittent inability to perform maintenance of minimal personal hygiene, symptoms that are associated with the 100 percent disability rating for mental disorders, and also showed severe occupational and social impairment, the criteria for the 100 percent rating was more nearly approximated.  

The evidence of record does not show that the Veteran's psychiatric disability picture more nearly approximated the criteria for a 100 percent rating between October 2, 2011 and October 2, 2012.  During this period, the Veteran was treated by VA for his psychiatric disability.  The Veteran's VA treatment records for the period from October 2011 to October 2012 do not show symptoms resulting in or more nearly approximating total occupational and social impairment, nor do these records show serious symptoms of the type or degree of severity, or their effects, as those listed in the criteria for a 100 percent rating.  A December 2011 VA treatment record shows that the Veteran returned for a continuation of treatment after he had stopped going to the clinic in April 2010.  He reported that he had been doing well, but had complaints of occasional insomnia.  His symptoms at the time included abnormal sleep pattern, depressed mood and melancholia.  The Veteran was seen again in March 2012, July 2012 and October 2012.  During these appointments he reported no complaints.  He stated that he was eating and sleeping well, denied mood symptoms and reported being pleased with treatment.  During the July 2012 and December 2012 medical appointments he reported having very abstract thoughts and enjoying intellectual challenges.  At the December 2012 medical appointment he reported being upset with local politicians who were would not pave the dirt streets in his area.  During all of these appointments he denied mood symptoms, auditory or visual hallucinations, suicidal or homicidal ideations, alcohol, tobacco or illegal drug use.  He stated that he no longer had problems with his wife's daughter as he did previously, and would keep busy at home in his garden and doing occasional chores around the house.  He stated that he was living with his common law wife of 19 years and was not working.  During these medical appointments the doctor noted that the Veteran had adequate hygiene, was appropriately dressed and cooperative, exhibited coherent, logical though processes and normal thought content with no suicidal ideas or plan.  His mood was euthymic, his affect appropriate, he had no abnormality of perception and he was oriented in all spheres.  His memory was intact, his abstraction normal, his judgment good and his insight fair.  At all appointments the doctor noted that the Veteran was stable on his current medication regimen and in no apparent distress.

The Veteran also received a psychiatric examination in August 2012 by a Dr. J.A.M.S. in connection with his Social Security disability claim.  During the August 2012 examination, the Veteran reported living with his common law wife.  He stated that he watches television occasionally and spends his days wandering aimlessly around the house or in the neighborhood.  He reported no social contacts or group activities and no recreational hobbies.  He stated that his wife makes the important decisions and handles their affairs.  The examiner observed that the Veteran was normally dressed but somewhat neglected in his appearance because his hair was uncombed and it appeared he had not shaved for several days.  The examiner noted that the Veteran showed poor interest in his personal appearance and in the examination in general.  He reported that the Veteran's attitude and behavior during the examination were unremarkable, although he did show slight psychomotor retardation.  The Veteran was not anxious or tense, and he appeared cooperative and frank in his responses.  The examiner commented that he did not show difficulty for establishing interpersonal relations during the examination.  His thought process was normal; he was logical, lucid, coherent and relevant and did not show any evidence of blocking, circumstantiality, perseverance, confabulation or disorganization in his associations.  Nor did he show any difficulty for the formulation or elaboration of ideas or for the verbal expression of his thoughts.  His affect was slightly depressed and the content of his thought was centered mostly on his symptomatology.  The examiner concluded that the Veteran had a pessimistic point of view toward his working future and adopted a sedentary-dependent lifestyle with a tendency toward invalidism.  The examiner noted some immediate memory issues, but observed that the Veteran showed poor interest in the examination and didn't make any real effort, indicating that this was the source of his memory problems.  The examiner determined based on his interview and examination that the Veteran was able to understand working instructions and procedures compatible with his intellectual level and education, that his memory was not impaired and that he would be able to maintain sustained concentration and persistence in a working activity provided that he has the motivation.  The examiner further found that the Veteran's social interaction and adaptation was not impaired.

The Board finds that these records do not support a finding that the Veteran's psychiatric disability picture more nearly approximated total occupational and social impairment or the listed criteria for a 100 percent rating.  Although the August 2012 Social Security disability examiner found that the Veteran exhibited some neglect in his appearance because his hair was uncombed and it appeared he had not shaved for several days, could work provided that he "had the motivation" to do so, and would spend his days wondering aimlessly around the house or neighborhood, the Veteran's overall disability picture during this time does not show that his symptoms or their effects more nearly approximated total occupational or social impairment.  There is an indication that the Veteran suffered occupational impairment, but not that the impairment more nearly approximated total occupational impairment in that the August 2012 Social Security examiner found that he was able to understand working instructions and procedures and would be able to maintain sustained concentration and persistence in a working activity provided that he has the motivation to do so.  As noted above, the Veteran reported at his VA medical appointments that he would work in his garden or perform household chores on occasion, indicating that he had some motivation to perform work-type tasks.  While the Veteran did report not having any social interaction outside of the home, he reported living with his spouse for 19 years and there is no indication of any social discord or issues in that relationship.  The August 2012 Social Security examiner noted that the Veteran's symptoms did not result in impairment of his social function and adaptation, and this opinion is supported by the examiner's description of the Veteran's demeanor at the examination.  There is also no indication that the Veteran was suffering deficiencies in his thinking, judgment or mood between October 2011 and October 2012 that would negatively impact his occupational or social functioning.  Thus, the Board finds that the Veteran's disability picture did not more nearly approximate the criteria for a 100 percent rating for his psychiatric disability during the one-year lookback period that would allow for the assignment of an effective date earlier than October 2, 2012.  See Gaston, 605 F.3d at 980.

Because the evidence of record shows that the Veteran did not meet the criteria for a 100 percent rating for his service-connected psychiatric disorder within one year prior to October 2, 2012, the date his claim for an increased rating was received, an effective date earlier than October 2, 2012 is not warranted.  Gaston, 605 F.3d at 980; Swain, 27 Vet. App. at 224.  Thus, the Veteran's claim is denied.


ORDER

An effective date earlier than October 2, 2012 for the assignment of a 100 percent disability rating for depressive disorder NOS is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


